Exhibit 10.5

 

IMS HEALTH INCORPORATED

 

U.S. EXECUTIVE RETIREMENT PLAN

 

 

As Amended and Restated Effective as of January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

INTRODUCTION

 

1

 

 

 

SECTION 1       - DEFINITIONS

1

 

 

 

1.1

“Actuarial Equivalent Value”

1

 

 

 

 

 

1.2

“Affiliated Employer”

2

 

 

 

 

 

1.3

“Average Final Compensation”

2

 

 

 

 

 

1.4

“Basic Disability Plan”

2

 

 

 

 

 

1.5

“Basic Disability Plan Benefit”

2

 

 

 

 

 

1.6

“Basic Plan”

2

 

 

 

 

 

1.7

“Basic Plan Benefit”

3

 

 

 

 

 

1.8

“Board”

3

 

 

 

 

 

1.9

“Cause”

3

 

 

 

 

 

1.10

“CEO”

4

 

 

 

 

 

1.11

“Change in Control”

4

 

 

 

 

 

1.12

“Change in Control Agreement”

6

 

 

 

 

 

1.13

“Code”

7

 

 

 

 

 

1.14

“Committee”

7

 

 

 

 

 

1.15

“Company”

7

 

 

 

 

 

1.16

“Compensation”

7

 

 

 

 

 

1.17

“Covered Earnings”

7

 

 

 

 

 

1.18

“Deferred Vested Benefit”

8

 

 

 

 

 

1.19

“Disability” or “Disabled”

8

 

 

 

 

 

1.20

“Disability Benefits”

8

 

 

 

 

 

1.21

“Effective Date”

8

 

 

 

 

 

1.22

“Former Member”

8

 

 

 

 

 

1.23

“Good Reason”

8

 

 

 

 

 

1.24

“Member”

10

 

 

 

 

 

1.25

“Other Disability Income”

10

 

 

 

 

 

1.26

“Other Retirement Income”

11

 

 

 

 

 

1.27

“Plan”

11

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

1.28

“Plan Administrator”

11

 

 

 

 

 

1.29

“Potential Change in Control”

11

 

 

 

 

 

1.30

“Regulations”

12

 

 

 

 

 

1.31

“Retirement”

12

 

 

 

 

 

1.32

“Retirement Benefits”

13

 

 

 

 

 

1.33

“Separation from Service”

13

 

 

 

 

 

1.34

“Service”

13

 

 

 

 

 

1.35

“Specified Employee”

14

 

 

 

 

 

1.36

“Surviving Spouse”

14

 

 

 

 

 

1.37

“Surviving Spouse’s Benefits”

15

 

 

 

 

 

1.38

“Vested Former Member”

15

 

 

 

 

SECTION 2       - PARTICIPATION

15

 

 

 

2.1

Commencement of Participation

15

 

 

 

 

 

2.2

Termination of Participation

15

 

 

 

 

SECTION 3       - AMOUNT AND FORM OF BENEFITS

16

 

 

 

3.1

Retirement Benefits

16

 

 

 

 

 

3.2

Deferred Vested Benefit

18

 

 

 

 

 

3.3

Time Form of Payment

20

 

 

 

 

 

3.4

Lump Sum Calculation

23

 

 

 

 

 

3.5

Nonpayment of Benefits

23

 

 

 

 

 

3.6

Notification of Nonpayment of Benefits

25

 

 

 

 

 

3.7

Repayment of Benefits Paid as Lump Sum

25

 

 

 

 

 

3.8

Change in Control

26

 

 

 

 

SECTION 4       - DISABILITY BENEFITS

28

 

 

 

4.1

Disability Benefits

28

 

 

 

 

SECTION 5       - SURVIVING SPOUSE’S BENEFITS

28

 

 

 

5.1

Death Prior to Benefit Payment

28

 

 

 

 

 

5.2

Death On or After Benefit Payment

29

 

 

 

 

 

5.3

Payment of Surviving Spouse’s Benefit

29

 

 

 

 

 

5.5

Reduction

29

 

 

 

 

SECTION 6       - PLAN ADMINISTRATOR

30

 

 

 

6.1

Duties and Authority

30

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

6.2

Presentation of Claims

30

 

 

 

 

 

6.3

Claims Denial Notification

31

 

 

 

 

 

6.4

Claims Review Procedure

31

 

 

 

 

 

6.5

Timing

32

 

 

 

 

 

6.6

Final Decision

32

 

 

 

 

 

6.7

Delayed Payments

33

 

 

 

 

SECTION 7       - MISCELLANEOUS

33

 

 

 

7.1

Amendment; Suspension

33

 

 

 

 

 

7.2

Termination

34

 

 

 

 

 

7.3

No Employment Rights

36

 

 

 

 

 

7.4

Unfunded Status

37

 

 

 

 

 

7.5

Arbitration

37

 

 

 

 

 

7.6

No Alienation

38

 

 

 

 

 

7.7

Withholding

38

 

 

 

 

 

7.8

Governing Law

38

 

 

 

 

 

7.9

Successors

39

 

 

 

 

 

7.10

Integration

40

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

U.S. EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2005

 

INTRODUCTION

 

Effective as of July 25, 2000, the IMS Health Incorporated U.S. Executive
Retirement Plan (the “Plan”) was established to provide a means of ensuring the
payment of a competitive level of retirement income and disability and survivor
benefits, and thereby attract, retain and motivate a select group of executives
of IMS Health Incorporated and its affiliated employers.  This document
represents a complete restatement of the Plan effective as of January 1, 2005.
The provisions of this amendment and restatement of the Plan shall apply to
Members of the Plan who have not retired or terminated employment with the
Company as of January 1, 2005.  The rights to benefits, if any, of any Former
Member or Vested Former Member who retired or otherwise terminated employment
before January 1, 2005, together with the amount of such benefits, shall
continue to be governed by the provisions of the Plan in effect as of the date
of such retirement or termination of employment.

 

SECTION 1 - DEFINITIONS

 

1.1                                 “Actuarial Equivalent Value” shall mean a
benefit of equivalent value computed on the basis of the mortality table and
interest rate used to calculate accrued benefits under the Basic Plan unless
otherwise specifically provided in this Plan.

 

--------------------------------------------------------------------------------


 

1.2                                 “Affiliated Employer” shall mean an entity
affiliated with the Company.

 

1.3                                 “Average Final Compensation” shall mean a
Member’s average annual Compensation during the five consecutive 12-month
periods in the last ten consecutive 12-month periods of his or her Service (or
during the total number of consecutive 12-month periods if fewer than five),
immediately prior to the month following the earlier of:  (a) the Member’s
termination of employment with the Company or an Affiliated Employer, (b) the
Member’s removal from participation under this Plan, or (c) the commencement of
benefits to the Member under the Basic Disability Plan, affording the highest
such Average Final Compensation.

 

1.4                                 “Basic Disability Plan” shall mean as to any
Member the long-term disability plan of the Company or an Affiliated Employer
pursuant to which long-term disability benefits are payable to such Member.

 

1.5                                 “Basic Disability Plan Benefit” shall mean
the amount of benefits payable to a Member from the Basic Disability Plan.

 

1.6                                 “Basic Plan” shall mean as to any Member or
Vested Former Member the defined benefit pension plan of the Company or an
Affiliated Employer intended to meet the requirements of Code
Section 401(a) pursuant to which retirement benefits are payable to such Member
or Vested Former Member or to the Surviving Spouse or designated beneficiary of
a deceased Member or Vested Former Member.

 

2

--------------------------------------------------------------------------------


 

1.7                                 “Basic Plan Benefit” shall mean the amount
of benefits payable from the Basic Plan to a Member or Vested Former Member.

 

1.8                                 “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 

1.9                                 “Cause”.  A Member shall not be deemed to
have been terminated for “Cause” under this Plan unless such Member shall have
been terminated for “Cause” under the terms of such Member’s employment
agreement or Change in Control Agreement with the Company, if any.  If no such
employment agreement or Change in Control Agreement containing a definition of
“Cause” shall be in effect, for purposes of this Plan  “Cause” shall mean a
Member’s:

 

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness or Disability or any failure
after the issuance of a notice of termination by the Member for Good Reason)
which failure is demonstrably and materially damaging to the financial condition
or reputation of the Company and/or its Affiliated Employers, and which failure
continues more than 48 hours after a written demand for substantial performance
is delivered to the Member by the Board, which demand specifically identifies
the manner in which the Board believes that the Member has not substantially
performed his or her duties; or

 

3

--------------------------------------------------------------------------------


 

(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  Notwithstanding the foregoing, the Member shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Member a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to the Member and an opportunity
for the Member, together with the Member’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Member was
guilty of conduct set forth above in this definition and specifying the
particulars thereof in detail.

 

1.10                           “CEO” shall mean the Chief Executive Officer of
the Company.

 

1.11                           “Change in Control”.  If a “Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s or Vested Former Member’s Change in Control Agreement or employment
agreement with the Company, if any, then a “Change in Control” shall be deemed
to have occurred under this Plan.  Otherwise a “Change in Control” shall be
deemed to have occurred if:

 

4

--------------------------------------------------------------------------------


 

(a)                                  any “Person” as such term is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;

 

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.11(a), (c), or
(d) hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for

 

5

--------------------------------------------------------------------------------


 

election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and
(ii) after which no Person holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

 

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

 

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.12                           “Change in Control Agreement” shall mean any
written agreement in effect between any Member or Former Member or Vested Former
Member and the Company or an

 

6

--------------------------------------------------------------------------------


 

Affiliated Employer pursuant to which benefits may be payable to such Member or
Former Member or Vested Former Member in connection with a Change in Control.

 

1.13                           “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.14                           “Committee” shall mean the Human Resources
Committee of the Board (the Compensation and Benefits Committee before
January 1, 2007) or any successor thereto.

 

1.15                           “Company” shall mean IMS Health Incorporated.

 

1.16                           “Compensation” shall mean base salary, annual
bonuses, commissions, overtime and shift pay, in each case prior to reductions
for elective contributions under Sections 401(k), 125 and 132(f)(4) of the Code
and deferred compensation under any nonqualified deferred compensation plan. 
Notwithstanding the foregoing, Compensation shall exclude severance pay
(including, without limitation, severance pay under the Company’s Employee
Protection Plan), stay-on bonuses, long-term bonuses, retirement income,
change-in-control payments, contingent payments, amounts paid under this Plan or
any other retirement plan or deferred compensation plan, income derived from
stock options, stock appreciation rights and other equity-based compensation and
other forms of special remuneration.

 

1.17                           “Covered Earnings” shall mean a Member’s
Compensation in the 12 months immediately preceding the onset of the Member’s
Disability.

 

7

--------------------------------------------------------------------------------


 

1.18                           “Deferred Vested Benefit” shall mean the benefits
described in Section 3.2(b) hereof.

 

1.19                           “Disability” or “Disabled” shall mean that the
Member has been determined to be disabled in accordance with the Basic
Disability Plan by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months and the Member has received
at least three months of benefits under the Company’s short-term disability plan
and/or the Basic Disability Plan.

 

1.20                           “Disability Benefits” shall mean the benefits
provided as described in Section 4.1(b) hereof.

 

1.21                           “Effective Date” shall mean July 25, 2000.  The
effective date of this amendment and restatement of the Plan shall mean
January 1, 2005.

 

1.22                           “Former Member” shall mean (a) a Member whose
employment with the Company or an Affiliated Employer terminates with a  Vested
Percentage equal to 0%, or (b) a Member who was removed from participation in
the Plan, in accordance with Section 2.2 hereof, with a Vested Percentage equal
to 0%.

 

1.23                           “Good Reason”.  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control
Agreement or employment agreement with the Company, if any, then such Member
shall be deemed to have terminated employment for “Good Reason” under this
Plan.  Otherwise “Good Reason” shall mean, without the Member’s express written
consent, the occurrence of any of the

 

8

--------------------------------------------------------------------------------


 

following circumstances unless such circumstances are fully corrected prior to
the date of termination specified in the notice of termination given in respect
thereof:

 

(a)              the assignment to the Member of any duties inconsistent with
the Member’s position in the Company, or an adverse alteration in the nature or
status of the Member’s responsibilities or the conditions of the Member’s
employment;

 

(b)             a reduction by the Company in the Member’s annual base salary,
target bonus or perquisites except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person, as such term is used for purposes of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, in control of the
Company;

 

(c)              the relocation of the principal place of the Member’s
employment to a location more than 50 miles from the location of such place of
employment; for this purpose, required travel on the Company’s business will not
constitute a relocation so long as the extent of such travel is substantially
consistent with the Member’s customary business travel obligations;

 

(d)             the failure by the Company to pay to the Member any portion of
the Member’s compensation or to pay to the Member any portion of an installment
of deferred compensation under any deferred compensation program of the Company
within seven days of the date such compensation is due;

 

9

--------------------------------------------------------------------------------


 

(e)              the failure by the Company to continue in effect any material
compensation or benefit plan in which the Member participated unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Member’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of the Member’s participation
relative to other participants;

 

(f)                the failure of the Company to obtain a satisfactory agreement
from any successor to the Company to fully assume the Company’s obligations and
to perform under this Plan, as contemplated in Section 7.9 hereof;

 

(g)             with respect to any Member who is a party to an employment
agreement or a Change in Control Agreement, any purported termination of such
Member’s employment that is not effected pursuant to the notice provisions, if
any, in such Member’s employment agreement or Change in Control Agreement.

 

1.24                           “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to
Section 2, but excludes any Former Member or Vested Former Member.

 

1.25                           “Other Disability Income” shall mean (a) the
disability insurance benefit that the Member is entitled to receive under the
Federal Social Security Act while he or she is receiving the Basic Disability
Plan Benefit and (b) the disability income payable to a

 

10

--------------------------------------------------------------------------------


 

Member from any supplemental executive disability plan of the Company or any
Affiliated Employer or from any other contract, agreement or other arrangement
with the Company or an Affiliated Employer (excluding any Basic Disability
Plan).

 

1.26                           “Other Retirement Income” shall mean the
retirement income payable to a Member or Vested Former Member from any ‘excess
benefit plan’ as that term is defined in Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”),  any plan
described in Section 201(2) of ERISA, and any other contract, agreement or other
arrangement providing a defined pension benefit or defined contribution
retirement benefit, in any case, maintained or entered into with the Company or
an Affiliated Employer (excluding this Plan, any Basic Plan, any defined
contribution plan intended to meet the requirements of Code Section 401(a) and
any elective plan of deferred compensation).

 

1.27                           “Plan” shall mean the IMS Health Incorporated
U.S. Executive Retirement Plan, as embodied herein, and any amendments thereto.

 

1.28                           “Plan Administrator” shall mean the Company,
except that any action authorized to be taken by the Plan Administrator
hereunder may also be taken by any committee or person(s) duly authorized by the
Board or the duly authorized delegees of such duly authorized committee or
person(s).

 

1.29                           “Potential Change in Control”.  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control

 

11

--------------------------------------------------------------------------------


 

Agreement or employment agreement with the Company, if any, a “Potential Change
in Control” shall be deemed to have occurred under this Plan, otherwise a
“Potential Change in Control” shall be deemed to have occurred if:

 

(a)              the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(b)             any Person (including the Company), as defined in
Section 1.11(a) hereof, publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or

 

(c)              the Board adopts a resolution to the effect that, for purposes
of this Plan, a Potential Change in Control has occurred.

 

1.30                           “Regulations” shall mean proposed and final
Treasury Regulations, as the same may be amended from time to time.

 

1.31                           “Retirement” shall mean the Separation from
Service of a Member or Vested Former Member with the Company or an Affiliated
Employer other than by reason of death after attaining age 55 and completing one
year of Service.  In determining whether age 55 has been attained under this
definition, there shall be included as years of age the number of additional
years credited as “age” for purposes of the Plan to the Member or Vested Former
Member under this Plan, a then-effective employment agreement between the

 

12

--------------------------------------------------------------------------------


 

Company and such person, a then-effective Change in Control Agreement between
the Company and such person, or otherwise as approved by the Committee.

 

1.32                           “Retirement Benefits” shall mean the benefits
described in Section 3.1(b) hereof.

 

1.33                           “Separation from Service” shall mean termination
of employment with the Company and any Affiliated Employer.  Whether a Member or
Vested Former Member has had a Separation from Service shall be determined by
the Plan Administrator on the basis of all relevant facts and circumstances and
with reference to Regulations Section 1.409A-1(h).

 

1.34                           “Service” shall mean a Member’s service defined
as Vesting Service in the Basic Plan, which is taken into account for vesting
purposes thereunder (including any such service prior to the date such
individual becomes a Member but not including any such service after
participation hereunder terminates), except that (a) Service will also include
that period of time during which the Member is receiving benefits under the
Basic Disability Plan until Retirement Benefits or Deferred Vested Benefits, as
the case may be, are paid to such Member; provided, however, that if a Member
who is receiving benefits under the Basic Disability Plan has a Separation from
Service that is initiated by the Company for any reason other than Cause, such
Member shall receive service credit for purposes of calculating such Member’s
Retirement Benefits or Deferred Vested Benefits, as the case may be, for the
maximum period of time during which such Member is eligible to receive benefits
under the Basic Disability Plan; (b) if a Member was employed by a company
acquired by the Company or an Affiliated Employer after the Effective Date,

 

13

--------------------------------------------------------------------------------


 

such Member’s service with that company prior to the date of acquisition will
not constitute Service hereunder unless otherwise approved by the Committee;
(c) upon commencement of participation hereunder in accordance with Section 2.1
hereof, the Committee may limit any service that would otherwise constitute
Service hereunder with respect to periods prior to the date of participation in
the Plan; and (d) no service of a Former Member or Vested Former Member during
any period after removal from participation under Section 2.2 shall constitute
Service for purposes of the Plan.  The foregoing notwithstanding, there shall be
included as Service for all purposes under the Plan the number of additional
years (or other additional period) credited as “service” for purposes of the
Plan to the Member or Former Member or Vested Former Member under this Plan,  an
employment agreement between the Company or an Affiliated Employer and such
person or a Change in Control Agreement in effect at the time of such person’s
termination of employment, or otherwise approved by the Committee.

 

1.35                           “Specified Employee” shall mean an employee who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year.

 

1.36                           “Surviving Spouse” shall mean the spouse of a
deceased Member or Vested Former Member to whom such Member or Vested Former
Member is married under applicable state law immediately preceding such Member
or Vested Former Member’s death.

 

14

--------------------------------------------------------------------------------


 

1.37                           “Surviving Spouse’s Benefits” shall mean the
benefits described in Section 5 hereof.

 

1.38                           “Vested Former Member” shall mean (a) a Member
whose employment with the Company or an Affiliated Employer terminates on or
after the date on which his or her Vested Percentage is greater than 0%, or
(b) a Member who was removed from participation in the Plan, in accordance with
Section 2.2 hereof, on or after the date on which his or her Vested Percentage
is greater than 0%.

SECTION 2 - PARTICIPATION

 

2.1                                 Commencement of Participation.  Such key
executives of the Corporation and its Affiliated Employers as are designated by
the CEO in writing and approved by the Committee shall participate in the Plan
as of a date determined by the Committee.

 

2.2                                 Termination of Participation.  A Member’s
participation in the Plan shall terminate upon termination of his or her
employment with the Company or any Affiliated Employer. Prior to termination of
employment, a Member may be removed, upon written notice by the CEO, and as
approved by the Committee, from further participation in the Plan. As of the
date of termination or removal, no further benefits shall accrue to such
individual hereunder.

 

15

--------------------------------------------------------------------------------


 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

3.1                                 Retirement Benefits.

 

(a)                        Eligibility.   Upon the Retirement of a Member or
Vested Former Member from the Company or an Affiliated Employer, he or she shall
be entitled to receive a percentage (the “Vested Percentage”) of the Retirement
Benefit described in Section 3.1(b) hereof, payable in the form specified in
Section 3.3.  Notwithstanding the provisions of Section 1.34 of the Plan to the
contrary, solely for the purpose of determining the Vested Percentage under the
following schedule, Service shall exclude any such service prior to the date the
individual becomes a Member, except to the extent otherwise determined by the
CEO, in his or her sole discretion.

 

If the Member’s Service is:

 

The Vested Percentage is:

 

 

 

 

 

Less than 1 year

 

 

0

%

At least 1 but less than 2 years

 

 

33

%

At least 2 but less than 3 years

 

 

67

%

3 or more years

 

 

100

%

 

(b)                       Amount.  The Retirement Benefit of a Member or Vested
Former Member shall be an annual benefit equal to the difference between (i) and
the sum of (ii) and (iii), where:

 

(i)                                     is 1.67% of his or her Average Final
Compensation multiplied by the number of his or her years of Service not in
excess of 36 years;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date of his or her Retirement expressed
in the form of an annual life annuity, or, if the Basic Plan Benefit becomes
payable after the Member’s or Vested Former Member’s date of Retirement, the
Actuarial Equivalent Value of the Basic Plan Benefit payable in the form of an
annual life annuity as of such date, regardless of whether such date precedes
the earliest possible payment date under the terms of the Basic Plan; and

 

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date of his or her Retirement
expressed in the form of an annual life annuity, or, if the Other Retirement
Income becomes payable after the Member’s or Vested Former Member’s date of
Retirement, the Actuarial Equivalent Value of the Other Retirement Income
payable in the form of an annual life annuity as of such date, regardless of
whether such date precedes the earliest possible payment date of the Other
Retirement Income under the terms of the appropriate retirement arrangement.

 

17

--------------------------------------------------------------------------------


 

3.2                                 Deferred Vested Benefit.

 

(a)                                  Eligibility.  Each Member and Vested Former
Member who has a Vested Percentage (as defined below) greater than 0% and who
has a Separation from Service with the Company or an Affiliated Employer prior
to Retirement, for a reason other than Cause or death, shall be entitled to
receive a percentage (the “Vested Percentage”) of the Deferred Vested Benefit
described in Section 3.2(b) hereof, payable in the form specified in
Section 3.3.  Notwithstanding the provisions of Section 1.34 of the Plan to the
contrary, solely for the purpose of determining the Vested Percentage under the
following schedule, Service shall exclude any such service prior to the date the
individual becomes a Member,  except to the extent otherwise determined by the
CEO, in his or her sole discretion.

 

If the Member’s Service is:

 

The Vested Percentage is:

 

 

 

 

 

Less than 1 year

 

0

%

At least 1 but less than 2 years

 

33

%

At least 2 but less than 3 years

 

67

%

3 or more years

 

100

%

 

(b)                                 Amount.  The Deferred Vested Benefit of a
Member or Vested Former Member who has a Separation from Service and who meets
the eligibility requirements of

 

18

--------------------------------------------------------------------------------


 

Section 3.2(a) shall be an annual benefit equal to the difference between
(i) and the sum of (ii) and  (iii), where:

 

(i)                                     is 1.67% of his or her Average Final
Compensation multiplied by the number of his or her years of Service not in
excess of 36;

 

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date his or her Deferred Vested Benefit
commences expressed in the form of an annual life annuity, or, if the Basic Plan
Benefit becomes payable after the date that the Member’s or Vested Former
Member’s Deferred Vested Benefit commences, the Actuarial Equivalent Value of
the Basic Plan Benefit payable in the form of an annual life annuity as of such
date, regardless of whether such date precedes the earliest possible payment
date under the terms of the Basic Plan; and

 

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date his or her Deferred Vested
Benefit commences expressed in the form of an annual life annuity, or, if the
Other Retirement Income becomes payable after the date that the Member’s or
Vested Former Member’s Deferred Vested Benefit commences, the Actuarial
Equivalent Value of the Other Retirement Income payable in the form of an annual
life annuity as of such date, regardless of whether such date

 

19

--------------------------------------------------------------------------------


 

precedes the earliest possible payment date of the Other Retirement Income under
the terms of the appropriate retirement arrangement.

 

 3.3                              Time and Form of Payment.

 

(a)                                  Any lump sum election made in accordance
with the terms of the Plan in effect prior to January 1, 2005 shall continue to
be effective with respect to a Retirement Benefit or Deferred Vested Benefit
payable before January 1, 2009.  On and after January 1, 2009, the Retirement
Benefit or Deferred Vested Benefit under this Plan, as the case may be, shall
automatically be payable in a lump sum and, except as otherwise provided in
Section 3.8, on the first day of the calendar month next following the calendar
month in which occurs the later of:  (i) the date the Member or Vested Former
Member attains age 55; or (ii) the Member’s or Vested Former Member’s Separation
from Service.

 

(b)                                 Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee upon Separation from Service
shall not be made before the date that is six months after the date of
Separation from Service (or, if earlier, the date of death of such Specified
Employee). Any payment due within such six-month period will be adjusted to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of

 

20

--------------------------------------------------------------------------------


 

which is 365. The adjusted lump sum payment shall be made at the beginning of
the seventh month following such Specified Employee’s Separation from Service. 
The six-month delay in payment described herein shall not apply, however, to any
payment made under the circumstances described in Section 3.3(c).

 

(c)                                  The provisions of Sections 3.3(a), and
(b) to the contrary notwithstanding, a payment to or on behalf of a Member or
Vested Former Member shall be accelerated under each of the following
circumstances:

 

(i)                                     if payment is required to be made to an
individual other than the Member or Vested Former Member to fulfill a domestic
relations order as defined in Section 414(p)(1)(B) of the Code;

 

(ii)                                  to the extent that payment is reasonably
necessary to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law as provided in Regulations
Section 1.409A-3(j)(4)(iii); or

 

(iii)                               if all or a portion of the Retirement
Benefit or Deferred Vested Benefit payable to a Member, Vested Former Member or
Surviving Spouse constitutes taxable income to such Member, Vested Former Member
or Surviving Spouse for any taxable year that is prior to the taxable year in
which such Retirement Benefit or Deferred Vested Benefit is to be paid to such
Member, Vested Former Member or Surviving Spouse as a result of the Plan’s
failure to comply with the requirements of Section 409A of the Code and the
Regulations thereunder, the applicable Retirement

 

21

--------------------------------------------------------------------------------


 

Benefit or Deferred Vested Benefit shall be immediately paid to such Member,
Vested Former Member or Surviving Spouse to the extent that such Retirement
Benefit or Deferred Vested Benefit is required to be included in income.  As
provided in Section 7.8, the Company shall reimburse such Member, Vested Former
Member or Surviving Spouse on a fully grossed-up and after-tax basis for any tax
penalty or interest payable in connection with such income inclusion (so that
the recipient of such reimbursement is held economically harmless).

 

(d)                                 The provisions of Section 3.3(a) to the
contrary notwithstanding, a payment to a Member or Vested Former Member (or his
or her Surviving Spouse) may be delayed to a date after the designated benefit
payment date if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Member or Vested Former
Member (or his or her Surviving Spouse) and such delay is for reasons that are
commercially reasonable, provided that payment is made as soon as payment is
administratively practicable.  Any payment delayed pursuant to this
Section 3.3(d) will be adjusted to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365.

 

22

--------------------------------------------------------------------------------


 

3.4                                 Lump Sum Calculation. The lump sum payment
of a Member’s or a Vested Former Member’s Retirement Benefit or Deferred Vested
Benefit shall equal the present value of such benefit, and such present value
shall be determined:  (a) on the assumption that it is payable in the form of a
fully subsidized joint and 50 percent survivor annuity if such Member or Vested
Former Member is married; and (b) on the basis of (i) a discount rate equal to
85% of the average of the 15-year non-callable U.S. Treasury bond yields (or, in
the event that 15-year non-callable U.S. Treasury bond yields are unavailable,
such proxy for the same as the Plan Administrator may reasonably select) as of
the close of business on the last business day of each of the three months
immediately preceding the benefit payment date provided in Section 3.3(a), and
(ii) the 1983 Group Annuity Mortality Table.

 

3.5                                 Nonpayment of Benefits.  Subject to
Section 3.8 hereof, no benefits shall be paid to a Member, Vested Former Member
or Surviving Spouse if the Member or Vested Former Member has:

 

(a)                        become a stockholder (unless such stock is listed on
a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s or Vested Former Member’s ownership
interest is not in excess of 2% of the company whose shares are being
purchased), employee, officer, director or consultant of or to a company, or a
member or an employee of or a consultant to a partnership or any other business
or firm, which competes with any of the businesses identified in the Company’s
Employee Protection Plan, or such

 

23

--------------------------------------------------------------------------------


 

Member or Vested Former Member accepts any form of compensation from such
competing entity;

 

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

 

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective business which was known or became known to the Member or Vested
Former Member, except as otherwise required by law and except information
(i) ascertainable or obtained from public information, (ii) received by the
Member or Vested Former Member at any time after the Member’s or Vested Former
Member’s employment by the Company or any Affiliated Employer terminated, from a
third party not employed by or otherwise affiliated with the Company or any
Affiliated Employer, or (iii) which was or became known to the public by any
means other than a breach of this Section 3.5; or

 

(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For purposes hereof,  “disparage” shall mean any communication, including, but
not limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer

 

24

--------------------------------------------------------------------------------


 

in the eyes of a customer, a prospective customer, a shareholder or a
prospective shareholder.

 

3.6           Notification of Nonpayment of Benefits.  Subject to Section 3.8
hereof, in any case described in Section 3.5, the Member, Vested Former Member
or Surviving Spouse shall be given prior written notice that no benefits will be
paid to such Member, Vested Former Member or Surviving Spouse and shall be
provided an opportunity to be heard prior to any such nonpayment of benefits. 
Such written notice shall specify the particular act(s), or failures to act, and
the basis on which the decision not to pay his or her benefits has been made.

 

3.7           Repayment of Benefits Paid as Lump Sum.

 

(a)                            Subject to Section 3.8 hereof, a Member or Vested
Former Member who engages in any of the acts described in Section 3.5 shall,
within 60 days after written notice by the Company, repay to the Company the
amount described in Section 3.7(b).

 

(b)                           The amount described in this Section shall equal
the amount of the Member’s or Vested Former Member’s lump sum benefit paid under
this Plan to which such Member or Vested Former Member would not have been
entitled, if such lump sum benefit had instead been payable in the form of an
annual life annuity under this Plan and such annuity payments were subject to
the provisions of Section 3.5.

 

25

--------------------------------------------------------------------------------


 

3.8           Change in Control.

 

(a)                        Anything in this Plan to the contrary
notwithstanding:

 

(i)                                         Any Member, whose employment with
the Company or an Affiliated Employer is involuntarily terminated by the Company
or an Affiliated Employer at or within two years following a Change in Control
for a reason other than Cause or whose employment is voluntarily terminated by
the Member with Good Reason at or within two years following a Change in Control
shall be deemed to have completed three years of Service for purposes of
Sections 3.1(a) and 3.2(a) hereof and shall be credited with three additional
years of Service for purposes of calculating the benefits payable under Sections
3.1(b) or 3.2(b) hereof, as the case may be.  Notwithstanding the provisions of
Section 3.3 of this Plan to the contrary, payment of the Actuarial Equivalent
Value of such benefits shall be made at the time and in the form provided in
Section 3.3 provided that with respect to Deferred Vested Benefits, the time of
payment shall be determined without regard to whether the Member has attained
age 55 and, provided further, that the Actuarial Equivalent Value of such
benefits shall be determined on the assumption that unreduced benefits are
payable upon the Member’s attainment of age 55 and, for this purpose, by
crediting such Member with three additional years of age.  Moreover, the
interest and mortality factors specified in Section 3.4 shall apply for purposes
of calculating the lump sum payment of such benefits.  In

 

26

--------------------------------------------------------------------------------


 

addition, in the event that a Member’s Service shall have been limited pursuant
to Section 1.34(c) to disregard Service prior to such Member’s participation in
the Plan, such limitation shall be eliminated in the event of such Member’s
termination of employment at or within two years following a Change in Control
as provided above in this subsection (i).

 

(ii)                                  In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control;
provided, however, that no such deposit shall be made if it would cause a
violation of  the funding limitations of Section 409A(b)(3) of the Code.  Such
rabbi trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

 

27

--------------------------------------------------------------------------------


 

(iii)          The provisions of Sections 3.5 through 3.7 shall be of no force
or effect with respect to Members who Retire or who have a Separation from
Service for the reasons described in Section 3.8(a)(i) within a two-year period
following a Change in Control.

 

SECTION 4 - DISABILITY BENEFITS

 

4.1                                       Disability Benefits.

 

(a)                        Eligibility. A Member who has become Disabled shall
be entitled to the Disability Benefit described in Section 4.1(b).

 

(b)                       Amount.  The Disability Benefit of a Member entitled
thereto shall be an annual benefit payable in monthly installments under this
Plan during the same period as disability benefits are actually paid by the
Basic Disability Plan, in an amount equal to 60% of the Member’s Covered
Earnings, offset by the Member’s (i) Basic Disability Plan Benefit, (ii) Basic
Plan Benefit, if the Basic Disability Plan Benefit is offset by such Basic Plan
Benefit, and (iii) Other Disability Income.

 

SECTION 5 - SURVIVING SPOUSE’S BENEFITS

 

5.1                                 Death Prior to Benefit Payment.  Upon the
death of a Member or Vested Former Member, prior to the payment of his or her
Retirement Benefit or Deferred Vested Benefit hereunder, any such Member shall
be deemed to have completed three years of Service for purposes of
Section 3.1(a) and Section 3.2(a) and his or her Surviving Spouse will be
entitled to a Surviving Spouse’s Benefit under this Plan equal to 50% of

 

28

--------------------------------------------------------------------------------


 

the Retirement or Deferred Vested Benefit that would have been provided from the
Plan had the Member or Vested Member retired from or terminated employment with
the Company or an Affiliated Employer without Cause on the date of death and
received payment on the later of the date the Member would have attained age 55
or the date of the Member’s death.

 

5.2                                 Death On or After Benefit Payment.  No
benefit shall be payable under this Section 5 to the extent a Retirement Benefit
or Deferred Vested Benefit was previously paid to a Member or Vested Former
Member.

 

5.3                                 Payment of Surviving Spouse’s Benefit.  The
Surviving Spouse’s Benefit provided under Section 5.1 will be payable in a lump
sum..  The amount of such lump sum payment shall be determined using the
actuarial assumptions set forth in Section 3.4 applicable to such spouse.  The
lump sum shall be paid on the first day of the calendar month next following the
calendar month in which the Member’s or Vested Former Member’s death occurred.

 

5.4                                 Reduction.  Notwithstanding the foregoing
provisions of this Section 5, the amount of a Surviving Spouse’s Benefit shall
be reduced by one percentage point for each year (where a half year or more is
treated as a full year) in excess of ten years that the age of the Member or
Vested Former Member exceeds the age of the Surviving Spouse.

 

29

--------------------------------------------------------------------------------


 

SECTION 6 - PLAN ADMINISTRATOR

 

6.1                                 Duties and Authority.  The Plan
Administrator shall be responsible for the administration of the Plan and may
delegate to any management committee, employee, director or agent its
responsibility to perform any act hereunder, including, without limitation,
those matters involving the exercise of discretion; provided, that such
delegation shall be subject to revocation at any time at the Plan
Administrator’s discretion.  The Plan Administrator shall have the sole
discretion to determine all questions arising in connection with the Plan, to
interpret the provisions of the Plan and to construe all of its terms, to adopt,
amend, and rescind rules and regulations for the administration of the Plan, and
generally to conduct and administer the Plan and to make all determinations in
connection with the Plan as may be necessary or advisable.  All such actions of
the Plan Administrator shall be conclusive and binding upon all Members, Former
Members, Vested Former Members, Surviving Spouses and other persons.

 

6.2                                 Presentation of Claims.  Claims for benefits
shall be filed in writing with the Plan Administrator.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed (or within 180 days if special circumstances
require an extension of time for processing the claim and if notice of such
extension and circumstances is provided to the claimant within the initial
90-day period.)

 

30

--------------------------------------------------------------------------------


 

6.3                                 Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

 

(a)                        the specific reason(s) for denial;

 

(b)                       specific reference(s) to pertinent Plan provisions on
which any denial is based;

 

(c)                        a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(d)                       an explanation of the Plan’s claims review procedures
and the applicable time limits for such procedures; and

 

(e)                        a statement that the claimant has a right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.

 

6.4                                 Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

 

(a)                        request a subsequent review of the claim by the Plan
Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request

 

31

--------------------------------------------------------------------------------


 

for review of the claim must be made within 60 days after receipt by the
claimant of such notice.  A claimant must submit a written application for
review before the claimant is permitted to bring a civil action for benefits;

 

(b)                       review pertinent documents relating to the denial; and

 

(c)                        submit written comments, documents, records and other
information relating to the claim.

 

6.5                                 Timing.  The Plan Administrator shall make
its decision and notify the claimant with respect to a claim not later than 60
days after receipt of the request.  Such 60-day period may be extended for
another period of 60 days if the Plan Administrator finds that special
circumstances require an extension of time for processing and notice of the
extension and special circumstances is provided to the claimant within the
initial 60-day period.

 

6.6                                 Final Decision.  The claim for review shall
be given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with
written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA, and a

 

32

--------------------------------------------------------------------------------


 

statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim.  A document is relevant to the claim if it
was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

 

 6.7                              Delayed Payments.  If the Plan Administrator
shall approve the payment of a claim for benefits filed in accordance with the
claims procedures set forth hereinabove, any payment delayed pending the
resolution of such claim will be adjusted to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365.

 

SECTION 7- MISCELLANEOUS

 

7.1                                 Amendment; Suspension.  The Board, may, in
its sole discretion suspend or amend this Plan at any time or from time to time,
in whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the

 

33

--------------------------------------------------------------------------------


 

Plan may (a) adversely affect a Member’s or Vested Former Member’s benefit under
the Plan to which he or she has become entitled in accordance with the Plan as
in effect on the date immediately preceding the date of such suspension or
amendment, or (b) adversely affect a Member’s or Vested Former Member’s right or
the right of a Surviving Spouse to receive a benefit in accordance with the Plan
as in effect on the date immediately preceding the date of such suspension or
amendment, or (c) cause any payment that a Member, Vested Former Member or
Surviving Spouse is entitled to receive under this Plan to become subject to an
income tax penalty or interest payable under Section 409A of the Code.

 

7.2                                 Termination. This Plan may be terminated and
lump sum distributions made to Members, Vested Former Members (or their
Surviving Spouses) of their Retirement Benefits and Deferred Vested Benefits
hereunder only in accordance with one of the following methods:

 

(a)                                  within twelve months of a dissolution of
the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that
Members’ or Vested Former Members’ Retirement Benefits or Deferred Vested
Benefits are included in their gross incomes in the latest of:  (i) the calendar
year in which the Plan termination and liquidation occurs; or (ii) the first
calendar year in which the payment is administratively practicable;

 

34

--------------------------------------------------------------------------------


 

(b)                                 within the thirty days preceding or the
twelve months following a change in control as defined in Regulations
Section 1.409A-2(g)(4)(i), provided that all agreements, methods, programs, and
other arrangements sponsored by the service recipient, as defined in Regulations
Section 1.409A-1(g), immediately after the time of the change in control event
with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Regulations Section 1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs, and
other arrangements within twelve months of the date the service recipient
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements, provided that the service
recipient with the discretion to liquidate and terminate the agreements,
methods, programs, and other arrangements is the service recipient that is
primarily liable immediately after the transaction for the payment of the
deferred compensation;

 

(c)                                  (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company;
(ii) all arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Regulations Section 1.409A-1(c) if the same Member
or Vested Former Member participated in all of the arrangements are terminated;
(iii) no payments other than payments that would be payable under the terms of
the arrangements if the termination had

 

35

--------------------------------------------------------------------------------


 

not occurred are made within twelve months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the arrangements;
(iv) all payments are made within twenty-four months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the
arrangements; and (v) the Company does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Regulations
Section 1.409A-1(c) if the same Member or Vested Former Member participated in
both arrangements, at any time within three years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the
arrangements; or

 

(d)                            such other events and conditions as the Internal
Revenue Service may prescribe.

 

Anything in this Section 7 to the contrary notwithstanding, no such termination
of the Plan may (a) adversely affect a Member’s or Vested Former Member’s
benefit under the Plan to which he or she has become entitled in accordance with
the Plan as in effect on the date immediately preceding the date of such
termination, or (b) adversely affect a Member’s or Vested Former Member’s right
or the right of a Surviving Spouse to receive a benefit in accordance with the
Plan as in effect on the date immediately preceding the date of such
termination, or (c) cause any payment that a Member, Vested Former Member or
Surviving Spouse is entitled to receive under this Plan to become subject to an
income tax penalty or interest payable under Section 409A of the Code.

 

7.3                                 No Employment Rights.  Nothing contained
herein will confer upon any Member, Former Member or Vested Former Member the
right to be retained in the service of the

 

36

--------------------------------------------------------------------------------


 

Company or any Affiliated Employer, nor will it interfere with the right of the
Company or any Affiliated Employer to discharge or otherwise deal with Members,
Former Members or Vested Former Members with respect to matters of employment.

 

7.4                                 Unfunded Status.  Members and Vested Former
Members shall have the status of general unsecured creditors of the Company, and
this Plan constitutes a mere promise by the Company to make benefit payments at
the time or times required hereunder. It is the intention of the Company that
this Plan be unfunded for tax purposes and for purposes of Title I of ERISA and
any trust created by the Company and any assets held by such trust to assist the
Company in meeting its obligations under the Plan shall meet the requirements
necessary to retain such unfunded status.

 

7.5                                 Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration. The
Company shall promptly pay or reimburse on a fully grossed-up and after-tax
basis (so that the recipient of such reimbursement is held economically
harmless) all reasonable costs and expenses (including fees and disbursements of
counsel and pension experts) incurred by a Member, Vested Former Member, Former
Member or Surviving Spouse to assert rights under this Plan for so long as such
rights may exist or in any proceeding in connection therewith brought by a
Member, Vested Former Member, Former Member or Surviving Spouse, whether or not
such Member, Vested Former Member, Former Member or Surviving Spouse is
ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no

 

37

--------------------------------------------------------------------------------


 

reimbursement shall be owed with respect to expenses relating to any
unsuccessful assertion of rights or proceeding if and to the extent that such
assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter.  The amount of expense eligible for reimbursement in any one taxable
year of the Member, Vested Former Member, Former Member or Surviving Spouse
shall not affect the amount of expense eligible for reimbursement in any other
taxable year of the Member, Vested Former Member, Former Member or Surviving
Spouse.  The reimbursement of expenses shall be made each calendar quarter and
not later than the last day of the taxable year of the Member, Vested Former
Member, Former Member or Surviving Spouse in which the expense was incurred. 
The right to reimbursement of any expense under this Section 7.5 shall not be
subject to liquidation or exchange for another benefit.

 

7.6           No Alienation.  Except as otherwise provided in Section 3.3(c)(i),
a Member’s or Vested Former Member’s right to benefit payments under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of such
Member or Vested Former Member or his or her Surviving Spouse.

 

7.7           Withholding.  The Company may withhold from any benefit under the
Plan an amount sufficient to satisfy its tax withholding obligations.

 

7.8           Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of Connecticut applicable to contracts
made and to be performed in such

 

38

--------------------------------------------------------------------------------


 

state to the extent not preempted by federal law. Anything in this Plan to the
contrary notwithstanding, the terms of this Plan shall be interpreted and
applied in a manner consistent with the requirements of Section 409A of the Code
and the Regulations thereunder so as not to subject any Member, Vested Former
Member or Surviving Spouse to the payment of any tax penalty or interest which
may be imposed by Section 409A of the Code and the Company shall have no right
to accelerate or make any payment under this Plan except to the extent such
action would not subject any Member, Vested Former Member or Surviving Spouse to
the payment of any tax penalty or interest under Section 409A of the Code. If a
Member, Vested Former Member or Surviving Spouse becomes subject to any tax
penalty or interest under Section 409A of the Code by reason of his or her
participation in this Plan, the Company shall reimburse such Member, Vested
Former Member or Surviving Spouse, as the case may be, on a fully grossed-up and
after-tax basis for any such tax penalty or interest (so that the recipient of
such reimbursement is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by such Member, Vested
Former Member or Surviving Spouse to the government.

 

7.9                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

 

39

--------------------------------------------------------------------------------


 

7.10         Integration.  In the event of any conflict or ambiguity between
this Plan and the terms of any employment agreement between a Member and the
Company or any Change in Control Agreement between a Member and the Company
(this Plan and any such employment agreement or Change in Control Agreement
being collectively referred to herein as the “arrangements”), such conflict or
ambiguity shall be resolved in accordance with the terms of that arrangement
which are most beneficial to the Member; provided, however, that no such
resolution of any such conflict or ambiguity shall operate to cause the Member
to receive duplicate payments or benefits under the arrangements.

 

 

 

IMS Health Incorporated

 

 

 

 

 

By:

 

 

 

 

Senior Vice President, Human Resources,

 

on behalf of the IMS Health Incorporated

 

Employee Benefits Committee

 

 

 

 

 

Date:

 

 

40

--------------------------------------------------------------------------------